Citation Nr: 0000916	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-20 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin disability.  

2.  Entitlement to service connection for a chronic sinus 
disability.  

3.  Entitlement to an increased (compensable) rating for the 
residuals of a laceration of the right middle finger, with 
severed digital nerve branches.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a January 1997 rating action, 
with which the veteran expressed his disagreement in a May 
1997 statement.  A statement of the case was issued in June 
1997, and the appeal was perfected upon the receipt at the 
RO, later that month, of a VA Form 9 (Appeal to Board of 
Veterans' Appeals).  A supplemental statement of the case was 
issued in October 1997, and a hearing at which the veteran 
testified was conducted at the RO in November 1997.  In due 
course, the case was forwarded to the Board in Washington, 
DC.  


FINDINGS OF FACT

1.  The veteran's assertion that he has a skin disability and 
a chronic sinus disability, which are related to service, is 
not supported by medical evidence that would render the 
claims for service connection for those disabilities 
plausible under the law.

2.  All evidence necessary for an equitable disposition of 
the veteran's appeal as it pertains to his claim for an 
increased rating for his finger disability has been obtained 
by the RO. 

3.  The veteran's finger disability is not shown to be 
productive of mild incomplete paralysis of the median nerve 
or to cause any limitation of motion of the finger; the 
finger scar does not produce repeated ulceration, nor is it 
tender, painful, or poorly nourished.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a skin disability.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a chronic sinus disability.  38 
U.S.C.A. § 5107 (West 1991).  

3. The criteria for a compensable evaluation for the 
residuals of a laceration of the right middle finger, with 
severed digital nerve branches are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.1, 4.2. 4.7, 
4.31, Diagnostic Codes 5226, 7803, 7804, 8515 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The threshold question to be answered regarding these claims 
is whether they are well grounded.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If they 
are not, they must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See Morton v. West, 12 
Vet.App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999) 
(en banc).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

With respect to the veteran's claim concerning a skin 
disability, a review of his service medical records reflects 
only that mild acne was noted when the veteran was examined 
in connection with his discharge from service in July 1970.  
The post-service medical records do not reflect the presence 
of any skin problems until 1975, some 5 years after the 
veteran's period of service.  Indeed, on an application for 
compensation benefits submitted by the veteran in 1972, he 
made no mention of any skin problems, and, when he was 
examined for VA purposes in September 1972, the veteran's 
skin was described as clear.  In records dated in 1975, 
however, it was noted that the veteran had a foot and groin 
area rash, as well as a pilonidal sinus.

Thereafter, the medical records reflect various diagnoses of 
skin problems.  These included folliculitis, intertrigo, 
tinea cruris, lichen simplex chronicus, neurodermatitis, 
atopic dermatitis, eczematous dermatitis, tinea pedis, a 
verruca, and irritant dermatitis.  When examined in October 
1996, shortly after the veteran submitted the application of 
benefits which is the subject of this appeal, he was 
diagnosed to have eczema.  The presence of these skin 
conditions notwithstanding, it is significant that none of 
them was characterized as acne, and none of the veteran's 
treatment providers or examiners indicated the opinion that 
these problems were related to the veteran's period of 
service.  

With all due respect for the contentions advanced in this 
case by the veteran and his representative, to the effect 
that his current skin disability had its onset during 
service, we must note that neither the veteran nor the 
representative can meet the burden of presenting evidence of 
a well-grounded claim merely by presenting his own testimony, 
because, as a lay person, neither is competent to offer 
medical opinions.  See Voerth v. West, 13 Vet.App. 117, 120 
(1999) ("Unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, cannot form the basis 
of a well-grounded claim.").  See also Bostain v. West, 11 
Vet.App. 124, 127 (1998), citing Espiritu, supra; Carbino v. 
Gober, 10 Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. 
West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

Moreover, the current record is devoid of any medical opinion 
linking the mild acne, noted when the veteran was discharged 
from service, with any current findings first medically 
demonstrated many years after service.  Under these 
circumstances, it is the Board's view that the veteran has 
failed to satisfy the threshold requirement for submitting a 
well-grounded claim for service connection for a skin 
disability, as set out in the judicial precedent in Caluza, 
supra, and as imposed by 38 U.S.C.A. § 5107(a).  In view of 
this, there is no duty to assist the veteran further in the 
development of his claim, and the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 
(1993), Grivois v. Brown, 6 Vet.App. 136 (1994).  As claims 
that are not well grounded do not present a question of fact 
or law over which the Board has jurisdiction, the claim for 
service connection for a skin disability must be denied.  

Regarding the veteran's claim as it concerns a chronic sinus 
disability, it is observed that he was treated for an upper 
respiratory infection in service in November and December 
1967, and for viral syndrome and pharyngitis in September 
1968.  There were, however, no abnormalities of the sinuses 
noted when the veteran was evaluated in connection with his 
discharge from service in July 1970.  Similarly, when the 
veteran's sinuses were examined in connection with the VA 
examination performed in 1972, they were described as 
essentially negative.

Thereafter, while there are medical records dated in the 
1970's which reflect that the veteran was treated for what 
was considered to be an upper respiratory infection, and 
recurrent rhinitis; and that, in the 1980's, he was treated 
for head congestion, questionable allergies and bronchitis; 
there is no medical record dated during this period wherein a 
chronic sinus disability is shown.  Similarly, no medical 
treatment records dated after 1990 reflect the presence of 
any sinus disability.  In this regard, it is observed that, 
when the veteran was examined for VA purposes in connection 
with his claim in October 1996, he was diagnosed to have 
recurrent sinusitis.  Nevertheless, the examiner did not 
relate this finding (made some 26 years post-service) to the 
veteran's period of service.   

In the absence of medical evidence showing a nexus between 
the recently diagnosed recurrent sinusitis and the veteran's 
service, the veteran has failed to satisfy the threshold 
requirement for a well-grounded claim for service connection 
for that disability, as set out in the judicial precedent in 
Caluza, supra, and as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  In view of this, there is no duty to assist the 
veteran further in the development of his claim, and the 
Board does not have jurisdiction to adjudicate it.  Boeck, 
Grivois, supra.  As stated above, claims that are not well 
grounded do not present a question of fact or law over which 
the Board has jurisdiction, and therefore, the claim for 
service connection for a chronic sinus disability must be 
denied.


Increased Rating

With regard to this aspect of the veteran's appeal, the Board 
observes that claims for increased ratings are, in general, 
well grounded within the meaning of 38 U.S.C.A. § 5107, since 
an assertion by a claimant that the condition has worsened is 
sufficient to state a plausible, well-grounded claim.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992). 

The veteran has asserted that the service-connected 
disability at issue is worse than currently evaluated by the 
RO, and he has, therefore, stated a well-grounded claim.  
With that initial burden having been satisfied, VA has a duty 
to assist the veteran in the development of facts pertaining 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996).  The Court has held that the duty to 
assist includes obtaining available records which are 
relevant to the claimant's appeal, and that this duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  In this regard, the RO has obtained the 
report of a current examination conducted for VA purposes, as 
well as copies of the records of the veteran's outpatient 
treatment.  As the evidence does not indicate that any 
further relevant records are available, we conclude that the 
duty to assist has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38  C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath  
v. Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

A review of the record reflects that, while in service in 
July 1968, the veteran sustained what was described as a 
deep, half moon laceration of the third finger of the right 
had, which required sutures.  This injury was medically 
followed through August 1968, and the service records 
thereafter do not show that any further treatment was 
administered.  No pertinent abnormalities were noted when the 
veteran was examined in connection with his discharge from 
service in July 1970.  


In 1972, the veteran submitted an application for service 
connection for his in-service finger injury, and, in 
September 1972, he underwent an examination for VA purposes.  
The report of this examination revealed that the veteran 
complained of decreased sensation on the radial aspect of the 
distal phalanx of this finger, and occasional aching and 
varying degrees of numbness.  Physical inspection revealed a 
healed laceration of the mid-lateral aspect of the radial 
aspect of the right middle finger, going from the distal 
aspect to the middle phalanx and curving slightly onto the 
volar aspect of the distal phalanx, about an inch in length.  
The scar was well healed and non-tender, and it was noted 
that the veteran had full function of the flexor sublimus and 
flexor profundus to the index finger.  There was, however, 
decreased sensation on the radial aspect distal to the scar.  
The diagnostic impression was "[h]ealed [la]ceration right 
middle finger with severed digital nerve branches and 
decreased sensation distal to the laceration."  

In a rating action dated in October 1972, the veteran was 
service connected for the residuals of "laceration right 
middle finger with severed digital nerve branches," and 
assigned a noncompensable evaluation.  Thereafter, VA and 
private treatment records, dated between 1975 and 1996, were 
associated with the claims file.  During those 20 years, 
these records show only one occasion when the veteran sought 
treatment for his service-connected finger disability.  That 
occurred in October 1996, the month after the veteran 
submitted the claim that is the subject of this appeal.  That 
record specifically reflects that the veteran advised those 
treating him that he was seeking an increase in his service-
connected benefits, and that he complained of right middle 
finger numbness.  The diagnostic impression, however, was 
carpal tunnel syndrome, which previously-dated records 
revealed had affected the veteran bilaterally.  That, of 
course, is not the disability for which service connection 
has been established.   

Later in October, the veteran underwent a general VA medical 
examination.  The report from this examination reveals, in 
pertinent part, that the veteran reported he never had any 
limitation of motion of his service-connected finger, but 
that he had on and off numbness.  Physical inspection of the 
finger scar revealed that there was no keloid formation, and 
that it was not tender.  There was also no limitation of 
movement noted, nor any sensory or motor deficits.  The 
diagnosis was status post laceration of right middle finger 
with no limitation of movement, but intermittent numbness.  

At the hearing conducted at the RO in November 1997, the 
veteran testified that his major upper extremity was his 
left, and that he had reduced feeling in his service-
connected finger, along with intermittent aching and 
throbbing.  He also indicated that numbness would increase 
with activity, as when he was performing his employment tasks 
(cleaning), but that he had not seen any doctor for treatment 
of these complaints.  

The veteran's finger disability has been evaluated under the 
provisions of Diagnostic Code 8515, which concerns paralysis 
of the median nerve.  Under this Code, complete paralysis 
affecting the minor extremity is rated 60 percent disabling.  
Complete paralysis may be manifested by the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  Severe 
incomplete paralysis affecting the minor extremity is rated 
40 percent disabling; moderate incomplete paralysis affecting 
the minor extremity is rated 20 percent disabling; and mild 
incomplete paralysis affecting the minor extremity is rated 
10 percent disabling.  Although this particular code does not 
have provisions for assigning a non-compensable rating, in 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  


Under the circumstances described above, the Board is of the 
view that the veteran's right middle finger disability does 
not warrant the assignment of a compensable disability 
evaluation.  Essentially none of the medical evidence, which 
spans 20 years, shows any treatment for this disability, the 
veteran has not indicated that he sought treatment for it, 
and, when recently examined, the finger exhibited no 
limitation of motion, and no motor or sensory deficit.  
Moreover, the scar, about which the veteran has never 
complained of any difficulty, has not been described as 
tender, nor shown to interfere in any way with the function 
of the veteran's digit.  While the veteran has testified that 
he experiences intermittent discomfort and numbness, this has 
not been severe enough for him to seek medical attention, nor 
did he indicate that it actually interfered with his 
employment.  In view of this, the Board finds that the 
veteran's finger disability is not shown to be productive of 
even mild incomplete paralysis of the median nerve.  
Accordingly, a compensable evaluation for this disability is 
not warranted.  

In reaching this decision, the Board also notes that, under 
the provisions of Diagnostic Code 5226, a 10 percent rating 
may be assigned when there is either favorable or unfavorably 
ankylosis of the middle finger.  As indicated above, however, 
the evidence shows that the veteran has no limitation of 
motion of his finger, and, therefore, a compensable 
evaluation under this code is not warranted.  Similarly, a 10 
percent rating could be assigned for superficial scars that 
are poorly nourished with repeated ulceration, or which are 
tender and painful on objective demonstration.  See 
Diagnostic Codes 7803, 7804.  The veteran's scar, however, 
has been consistently described, by those physicians 
examining it, as well healed and non-tender, and therefore, a 
compensable evaluation under those codes is also not 
warranted.  


ORDER

Service connection for a skin disability is denied.

Service connection for a chronic sinus disability is denied.  

Entitlement to an increased (compensable) rating for the 
residuals of a laceration of the right middle finger, with 
severed digital nerve branches, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

